DETAILED ACTION

This Office Action is in response to the Amendment filed 9/30/2022.  Due to the claim amendments, the previous claim objection has been withdrawn.  Claims 2, 6, and 8 have been canceled.  Claims 1, 3-5, 7, and 9-13 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Independent claims 1 and 7 have been amended to include the subject matter of previous claim 6.  Applicant argues that previously cited Friskney et al. teaches receiving a request for a new connection and allocating a VLAN identifier to that connection, while the claims recite receiving a request to associate a new resource identifier with the connection and routing packets through that existing connection.  As such, Applicant argues that Friskney et al. fails to disclose or suggest the amended limitation.  
While it is true that Friskney et al. does teach adding new different connections in this manner, Friskney et al. also discloses using the same manner to add new nodes and links within existing paths.  Specifically, paragraphs 106-107 of Friskney et al. describe alternative methods of adding different VLAN tags or using the same VLAN tags when paths are changed by the addition of new nodes to the network.  As described in paragraph 84, the allocation of VLAN tags is logically localized to the node owning the destination address.  
The claim language is directed towards associating “a new resource identifier” with the connection.  The other limitations of claims 1 and 7 make it clear that “the cloud computing environment includes a plurality of resources, each of the plurality of resources associated with a respective resource identifier”.  Thus, associating “a new resource identifier” with the connection equates to associating a new “resource” with the connection, i.e. a new cloud computing environment resource.  Thus, although, according to the amended limitation, a new resource identifier is associated with the connection, because such a resource identifier is also limited by the claim language to be associated with a respective resource, this new resource identifier is associated with a new respective resource and the claimed connection is changed include the new resources associated with the new resource identifier.
As discussed above, Friskney et al. discloses changing connections in this same manner such that new destination nodes, i.e. resources, may be added to the network and connections may be established through these additional resources.  Further, the primary reference Ahmad et al. teaches its cloud center service system having destination services devices (SD), which are equivalent to the claimed resources.  Thus, it is still believed that it would have been obvious in view of these teachings of Ahmad et al. and Friskney et al. to associate new resource identifiers, i.e. in the manner taught by Friskney et al. to add new nodes, with connections, such that the connections can be used to route traffic to the new nodes, as also taught by Friskney et al., within the network of Ahmad et al., such that new destination resources, i.e. new service devices, may be added to the network of Ahmad et al.  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (U.S. Patent 8,806,606 B2) in view of Friskney et al. (U.S. Publication US 2015/0016262 A1).
Regarding claims 1 and 7, Ahmad teaches a method and a system for configuring network devices (a method and a system for configuring devices for transmitting data over networks, as shown on Fig. 1 and described on 3:36-53, wherein the provider network is Ethernet, as described on 5:60-6:3) comprising: a network controller in communication with a first network (a service aggregator 210, which is in communication with the first/Ethernet network, as shown on Fig. 1 and 2A, described on 6:12-51), the network controller comprising:  one or more processors and a non-transitory storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (network controller/service aggregator 210 comprises a processor and a memory, as shown on Fig. 4 and described on 8:44-53) to: 
establish a connection through the first network between a second network and a cloud computing environment, wherein the cloud computing environment includes a plurality of resources, each of the plurality of resources associated with a respective resource identifier, and the connection is adapted to carry packet traffic between the second network and the cloud computing environment for each of the plurality of resources (establishing connections from customer devices of the customer network 100 through the first/provider network 130 to the cloud computing environment/cloud center service system 110, as shown on Fig. 1 and described on 6:21-51, comprising the customers identifiers to direct the customers packets to the particular resources/services purchased by them, as described on 10:53-62, wherein the tag associated with the customer is inserted into the packet, as described on 2:47-3:2);
and configure a plurality of network devices of the first network to receive packets from the second network including any of the resource identifiers and to route packets including any of the resource identifiers through the connection to the cloud computing environment, wherein the connection starts at a customer device in the second network and ends at the cloud computing environment (service aggregator 210 route the packets from the second/customer network 150 through the first/provider network 130 to the cloud environment 110, as shown on Fig. 1 and described on 6:21-51, wherein the aggregator 210 comprises routing tables, as described on 10:20-62, which are applied to the devices of the first/provider network 130, as described on 12:13-15).  
Although Ahmad does teach data units including a L2D tag, i.e. a second connection identifier associated with a customer, as described in 2:47-59, and Ahmad et al. does teach using customer identifiers to directed the customers packets to the particular resources/service purchased by the, as described in 10:53-62, Ahmad et al. does not specifically disclose which device adds the tag to the packet, i.e. Ahmad et al. does not specifically disclose the plurality of network devices includes an ingress device and the network controller is adapted to configure the ingress device to receive packets including any of the resource identifiers and to insert a connection identifier associated with the connection into the received packets that include any of the resource identifiers, as claimed.  However, Friskney, in the field of communications, teaches using different VLAN tags associated with different customers to provide customer separation, as described in paragraph 65, wherein the tags are inserted at the entry point, i.e. ingress of a network domain and are removed at the egress of the connection, as described in paragraphs 87-88 and 99.  Having an ingress device insert a connection identifier associated with a customer provides the advantage of allowing customer separation to be achieved in the routing and handling of data from different customers within a shared network from the time of entry until the time exit of the data from network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Friskney, to combine having an ingress device insert a connection identifier associated with a customer, as suggested by Friskney, within the system and method of Ahmad, with the motivation being to allow customer separation to be achieved in the routing and handling of data from different customers within a shared network from the time of entry until the time exit of the data from network.
Although Ahmad also does not specifically disclose the controller is further adapted to receive a request to associate a new resource identifier with the connection and, in response to receiving the request, to configure the plurality of network devices to receive packets from the second network including the new resource identifier and to route packets including the new resource identifier through the connection.  However, as shown above, Friskney renders obvious a VLAN tag, i.e. second connection identifier, associated with a customer being inserted by an ingress device and removed by an egress device of the network that has been configured to remove the VLAN tag, as described in paragraphs 65, 87-88, and 99.  Friskney also teaches that when a new connection is requested, i.e. a connection including a new node, which is equivalent to a new resource, a new VLAN tag is allocated to the connection and devices of the network are configured to route data including the new VLAN tag, as described in paragraphs 84 and 106-107.  Thus, it is also believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Friskney, to combine allocating a new VLAN tag in response to a request for a connection adding a new node, i.e. a new resource, and configuring devices to route data according to the new VLAN tag, as suggested by Friskney, within the system and method of Ahmad, with the motivation being to allow new nodes to be added for routing customer data in response to customer requests.
In addition, regarding claim 7, Ahmad teaches routing the packet through the private L2 network 170 for the particular resources/services purchased by the customer, as described on 10:53-62, wherein the tag associated with the customer is inserted into the packet, as described on 2:47-3:2, wherein the packet destination is the cloud center, identified by the aggregator and provided to the edge router, is inherently inserted in the packet, because the destination is essential for the packet being routed in the network, as described on 6:21-35.  
In addition, Ahmad teaches associating a plurality of Customer Edge Virtual Local Area Network (CE-VLAN) identifiers with an Ethernet Virtual Connection (EVC) (the provider edge routers, as described on 5:8-20, identify the customers to keep their traffic separate and combine them in a routing instance, which is established between the customer device and the particular cloud services, as described on 6:21-51), wherein: each of the plurality of CE-VLAN identifiers is assigned to a respective Virtual Private Cloud (VPC) of a cloud computing environment (each customer traffic identifier is assigned to the corresponding cloud service purchased by the customer, as described on 10:29-62); and the EVC extends between a first network and the cloud computing environment through a second network and is configured to transmit packets including any of the plurality of CE-VLAN identifiers to the cloud computing environment (the routing instance extends between the customer network and the cloud center through a private L2 network 170, as shown on Fig. 1 and described on 5:60-6:3, and transmits packets with corresponding customer identification to the corresponding cloud services purchased by the customers, as described on 10:29-62);  and transmitting a packet received from the first network and including a CE-VLAN identifier of the plurality of CE-VLAN identifiers to the cloud-computing environment using the EVC (the packets are transmitted from the customer network to the cloud center with their customer identification, as described above and shown and described in depth on Fig. 6 and 14:36-67 and 15:38-49).
	Although Ahmad does teach data units including a L2D tag, i.e. a second connection identifier associated with a customer, as described in 2:47-59, and Ahmad et al. does teach using customer identifiers to directed the customers packets to the particular resources/service purchased by the, as described in 10:53-62, Ahmad et al. does not specifically disclose which device adds the tag to the packet, i.e. Ahmad et al. does not specifically disclose the packet is received at an ingress network device of the network and the second identifier is inserted into the packet by the ingress network device.  However, Friskney, in the field of communications, teaches using different VLAN tags associated with different customers to provide customer separation, as described in paragraph 65, wherein the tags are inserted at the entry point, i.e. ingress of a network domain and are removed at the egress of the connection, as described in paragraphs 87-88 and 99.  Having an ingress device insert a connection identifier associated with a customer provides the advantage of allowing customer separation to be achieved in the routing and handling of data from different customers within a shared network from the time of entry until the time exit of the data from network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Friskney, to combine having an ingress device insert a connection identifier associated with a customer, as suggested by Friskney, within the system and method of Ahmad, with the motivation being to allow customer separation to be achieved in the routing and handling of data from different customers within a shared network from the time of entry until the time exit of the data from network.
Although Ahmad also does not specifically disclose the controller is further adapted to receive a request to associate a new resource identifier with the connection and, in response to receiving the request, to configure the plurality of network devices to receive packets from the second network including the new resource identifier and to route packets including the new resource identifier through the connection.  However, as shown above, Friskney renders obvious a VLAN tag, i.e. second connection identifier, associated with a customer being inserted by an ingress device and removed by an egress device of the network that has been configured to remove the VLAN tag, as described in paragraphs 65, 87-88, and 99.  Friskney also teaches that when a new connection is requested, i.e. a connection including a new node, which is equivalent to a new resource, a new VLAN tag is allocated to the connection and devices of the network are configured to route data including the new VLAN tag, as described in paragraphs 84 and 106-107.  Thus, it is also believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Friskney, to combine allocating a new VLAN tag in response to a request for a connection adding a new node, i.e. a new resource, and configuring devices to route data according to the new VLAN tag, as suggested by Friskney, within the system and method of Ahmad, with the motivation being to allow new nodes to be added for routing customer data in response to customer requests.

	Regarding claims 3, 9, and 10, as shown above in the rejections of claims 1 and 7, Friskney renders obvious a VLAN tag, i.e. second connection identifier, being removed by an egress device of the network that has been configured to remove the VLAN tag, as described in paragraph 88.  Thus, the limitations of these claims are rendered obvious in view of these teachings of Friskney for the same reasons as applied above in the rejections of claims 1 and 7.

Regarding claims 4 and 5, Ahmad teaches using Ethernet and VLAN connections, as described on 2:1-23, wherein the cloud center system accommodates VPN service and VPLS, as described on 4:18-28, using customer device to connect a particular customer to the cloud services, as described on 5:60-6:3, using the customer ID, as described on 10:29-62. 

Regarding claim 11, Ahmad teaches establishing a virtual connection through the Ethernet network 170, shown on Fig. 1, as described on 2:1-19.

Regarding claim 12, Ahmad describes the computing system as a cloud based computing environment, as shown on Fig. 1 and described on 3:53-4:60.

Regarding claim 13, as shown above in the rejection of claim 7, the teachings of Ahmad and Friskney render obvious the claimed process of receiving an transmitting a packet.  Ahmad and Friskney both teach using tags corresponding to customers to route data through networks.  The limitations of claim 13 are directed towards these same packet reception and transmission processes being performed for a second packet of the same customer.  Based on the teachings of Ahmad that data units include a L2D tag, i.e. a second connection identifier associated with a customer, as described in 2:47-59, and that customer identifiers are used to directed the customers packets to the particular resources/service purchased by the, as described in 10:53-62, and based on the further teachings of Friskney that different VLAN tags associated with different customers are used to provide customer separation, as described in paragraph 65, wherein the tags are inserted at the entry point, i.e. ingress of a network domain and are removed at the egress of the connection, as described in paragraphs 87-88 and 99, it is believed it would have been obvious at the time of effective filing, that the packet reception, routing, and transmission processes could be repeated for a second packet of the same customer, such that the second packet of the same customer destined for any resources purchased by the customer may be routed using the same inserted second connection identifier, i.e. VLAN tag, corresponding to the customer.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461